Citation Nr: 0629725	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  96-29 126	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for arthritis of 
multiple joints.

3.  Entitlement to an initial compensable evaluation for 
headaches prior to November 1, 2005, and in excess of 50 
percent disabling on and after November 1, 2005.

4.  Entitlement to an initial compensable evaluation for 
dermatophytosis pedis.

5.  Entitlement to an initial compensable evaluation for 
arthritis of the right knee prior to November 1, 2005, and in 
excess of 40 percent disabling on and after November 1, 2005.

6.  Entitlement to a higher initial evaluation for a cardiac 
disability, rated 10 percent disabling prior to February 25, 
1999, and in excess of 30 percent on and after February 25, 
1999.

7.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, initially evaluated as 10 
percent disabling prior to November 1, 2005, and in excess of 
40 percent on and after November 1, 2005.

8.  Entitlement to an initial rating in excess of 20 percent 
for radiculopathy of the left lower extremity as secondary to 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to 
August 1972, from March 1974 to July 1978, and from June 1979 
to July 1994. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Regional Office 
(RO) of the Department of Veteran Affairs (VA) in Detroit, 
Michigan.  The claims folder was subsequently moved to 
Atlanta RO.  The Board remanded this matter for further 
development in October 2003.  While the matter was still 
pending, the RO in a March 2006 rating decision granted a 
separate rating for radiculopathy of the left lower extremity 
as secondary to degenerative disc disease of the lumbar 
spine, and assigned an initial 20 percent rating.  As this is 
intertwined with the appeal for an increased rating for 
lumbar spine, this issue has been added to those on appeal.  
The rating also granted a 40 percent rating for the lumbar 
spine disorder, a 40 percent rating for the arthritis of the 
right knee and a 50 percent rating for migraine headaches, 
all effective November 1, 2005.  The issues on appeal have 
been recharacterized to reflect these grants.  


FINDING OF FACT

On May 22 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, requesting a withdrawal of his appeal of all 
claims on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2005).  

Initially, the veteran appealed the RO's February 1995 rating 
that denied service connection for residuals of a head 
injury, hearing loss, and arthritis of multiple joints; 
denied entitlement to an increased rating in excess of 10 
percent for arthritis of the lumbar spine, which was combined 
with a grant of service connection for arthritis of the right 
knee; granted service connection for headaches and assigned 
an initial noncompensable rating, and granted service 
connection for a heart condition and assigned an initial 
noncompensable rating.  Notice of this rating was sent on 
September 1995 and the veteran filed a Notice of Disagreement 
(NOD) with this rating in October 1995, which included a new 
claim for service connection for lesions between the toes.  
His substantive appeal addressing these issues was received 
at the VA on July 2, 1996, is dated July 1, 1996 and was 
signed and submitted by the veteran.  

While the appeal was pending, a May 1996 rating decision, 
granted service connection for lesions between the toes 
(dermatophytosis pedis) and assigned an initial 
noncompensable rating.  Notice of this rating was sent the 
same month.  He filed a NOD with this rating in September 
1996, and in this document, also withdrew the head injury 
claim from appellate status.  His substantive appeal 
addressing the dermatophytosis pedis issue was received at 
the VA on October 29, 1996, is dated October 7, 1996 and was 
signed and submitted by the veteran.  

While the appeal was pending, a June 2003 rating decision 
granted a 30 percent staged rating for the heart condition 
effective February 25, 1999 and continued the 10 percent 
rating for the heart condition from initial entitlement prior 
to this date.  The rating decision also granted a separate 
noncompensable rating for arthritis of the right knee and 
confirmed and continued the prior denials on appeal.  The 
veteran continued his appeal of these issues.  

Following the Board's October 2003 remand, the RO in a March 
2006 rating decision, granted service connection for 
radiculopathy of the left lower extremity (as part and parcel 
of the lumbar spine disorder) and assigned a 20 percent 
rating.  This rating also granted a 40 percent rating for the 
lumbar spine disorder, a 40 percent rating for the arthritis 
of the right knee and a 50 percent rating for migraine 
headaches.  The effective dates for all these grants were 
November 1, 2005.  

Following this grant, the veteran submitted the following 
statement, signed and dated May 22, 2006.  "This is to 
advise the Dept of Veterans Affairs that I am satisfied with 
the overall rating decision of 90 percent.  At this time I 
wish to withdraw my appeal."  This statement was received at 
the RO on May 25, 2006.  The representative pointed out the 
fact that the veteran withdrew all claims on appeal in a 
written memorandum dated on July 20, 2006.  

The appellant has withdrawn his appeal of all his claims on 
appeal hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal of these 
issues and they are dismissed without prejudice.


ORDER

The appeal of the claim for entitlement to service connection 
for hearing loss is dismissed.

The appeal of the claim for entitlement to service connection 
for arthritis of multiple joints is dismissed.

The appeal of the claim for entitlement to an initial 
compensable evaluation for headaches prior to November 1, 
2005, and in excess of 50 percent on and after November 1, 
2005 is dismissed.

The appeal of the claim for entitlement to an initial 
compensable evaluation for dermatophytosis pedis is 
dismissed.

The appeal of the claim for entitlement to an initial 
compensable evaluation for arthritis of the right knee prior 
to November 1, 2005, and in excess of 40 percent on and after 
November 1, 2005 is dismissed.

The appeal of the claim for entitlement to a higher initial 
evaluation for a cardiac disability, rated 10 percent 
disabling prior to February 25, 1999, and in excess of 30 
percent on and February 25, 1999 is dismissed.  

The appeal of the claim for entitlement to an increased 
evaluation for degenerative disc disease of the lumbar spine, 
initially evaluated as 10 percent disabling prior to November 
1, 2005, and in excess of 40 percent on and after November 1, 
2005 is dismissed.

The appeal of the claim for entitlement to an initial rating 
in excess of 20 percent for radiculopathy of the left lower 
extremity as secondary to degenerative disc disease of the 
lumbar spine is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


